DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the tire air fitting “threaded to the handle” and later recites “the air fitting is removed.” It is unclear how both of these limitations can be present simultaneously. It is unclear how the air fitting can satisfy both the “removed” and “detachably threaded” limitations. In other words, if the air fitting is removed, it is no longer “detachably threaded to the handle.” For the purposes of this examination, this limitation will be interpreted as best can be understood by examiner and is explained in the rejection below.
Claims 2-5 and 8-10 are rejected as indefinite due to their dependency upon rejected claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 recites that “the base portion of the core replacement tool is fixed to the second opening of the handle.” However, this limitation is already recited in claim 1, which recites “the base portion of the core replacement tool and the second opening of the handle are detachably coupled.” Therefore, claim 5 does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heintzelman (US 2417360) in view of Seber et al (US 2013/0118322) and further in view of Kozak (US 5450775).
Regarding claim 1, Heintzelman teaches a tire tool comprising a handle (13) that has a first distal end (top in fig 3) and a second distal end (bottom in fig 3), a threaded core replacement tool (14, 15, 16) attached to the second distal end of the handle (fig 3) and has a base portion (attached to handle) and an end portion (including tip 15, 16), and a tire air fitting (10) that is detachably threaded to the handle over the core replacement tool such that the air fitting engages a portion of the core replacement tool (fig 2, shown threaded over core replacement tool and attached to handle), wherein the air fitting is removed to expose the core replacement tool (see 112b rejection above; as best understood, this function is provided by the threaded engagement between the air fitting 10 and core replacement tool which would allow removal of the air fitting to expose the tool).  Heintzelman is silent as to how the core replacement tool is attached to the handle, but does teach a threaded portion on the base portion of the core replacement tool (fig 3; threaded portion of 14 attached to handle). Seber 
Regarding claim 2, Heintzelman, as modified, teaches all the limitations of claim 1 as described above. Kozak further teaches the at least one screwdriver head of the bit is at least 
Regarding claims 5 and 8-10, Heintzelman, as modified, teaches all the limitations of claim 1 as described above. Heintzelman further teaches the base portion of the core replacement tool is fixed to the second opening of the handle (shown in fig 3; see also 112d rejection above); wherein threads (11) are disposed on an interior portion of the tire air fitting (10) for the tire air fitting to be secured to a tire valve stem (fig 3; col 2, lines 7-16) prior to inflating a tire (intended use does not limit the claimed tool structure); wherein the end portion of the core replacement tool has a U-shape (fig 2; at 16) to handle a tire valve (col 2, lines 22-27); wherein a clip (20) is provided on the handle (fig 1). 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heintzelman, Seber and Kozak as applied to claim 1 above, and further in view of Parker et al (US 2016/0354917, previously cited).
Regarding claims 3 and 4, Heintzelman, as modified, teaches all the limitations of claim 1 as described above. Heintzelman and Kozak do not teach a depressible locking mechanism or spring-loaded detent ball, but Kozak does teach the necessity of releasably retaining the bit within the first opening of the handle (col 2, lines 45-53). Parker teaches a first opening of the handle securely holding a bit (306) via a depressible locking mechanism (comprising spring 336 and ball 335); wherein a spring-loaded detent ball (335) is provided on the bit (fig 3B), and the spring-loaded detent ball retracts and extends on the bit to lock the bit inside of the first opening of the handle ([0097]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a depressible locking mechanism .
Response to Arguments
Applicant’s arguments with respect to claim 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly cited Heintzelman reference is now being relied upon to render the claims obvious as detailed in the rejection above. Applicant further argues that claims 1 and 5 are no longer indefinite due to the amendments. However, there are still remaining issues under 112b and 112d as detailed in the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0008157 is cited to show an example of a valve core replacement tool with a threaded connection and including what can be considered a tire air fitting (13) threaded over the core replacement tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723